 1   ARASTO FARSAD (SBN: 273118)
 2   NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4   Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails: farsadlaw1@gmail.com;
 6   nancy@farsadlaw.com

 7   Attorneys for Rajani Kolli
     (Plaintiff-Creditor)
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN JOSE DIVISION
11
     In re:                                           Case No. 20-51735 SLJ
12                                                    Chapter 11
     Vikram Srinivasan,
13                                                    Adv. Proc. 21-05007
     Debtor.
14                                                    CERTIFICATE OF SERVICE
     _____________________________________
15                                                    Judge: Honorable Stephen L. Johnson
     Rajani Kolli
16   (Plaintiff-Creditor),

17   v.

18   Vikram Srinivasan
     (Defendant-Debtor).
19

20           I am NOT a party to the within action; my business address is FARSAD LAW OFFICE,
     P.C., 1625 The Alameda, Suite 525, San Jose CA 95126. On March 22, 2021, I served the
21   interested parties listed below with the documents described as follows:
22
          1. ADVERSARY COMPLAINT FOR NONDISCHARGEABILTY OF DEBT
23           PURSUANT TO 11 U.S.C. §§ 523(a)(2), (a)(4), and (a)(6);
          2. AMENDED ADVERSARY PROCEEDING COVER SHEET;
24        3. SUMMONS AND NOTICE OF SCHEDULING CONFERENCE IN AN
             ADVERSARY PROCEEDING; AND
25        4. ORDER RE INITIAL DISCLOSURES AND DISCOVERY CONFERENCE.
26
     BY FIRST CLASS USPS MAIL: By placing a true copy thereof enclosed in a sealed envelope
27   addressed to all addressees on the attached Court Creditor Matrix as well as the addressees
     listed below. The envelopes were deposited with the United States Post Office in SAN JOSE, CA.
28

Case:CERTIFICATE
      21-05007 OF SERVICE
                 Doc# 6 Filed: 03/22/21             1
                                                Entered: 03/22/21 15:40:15     Case
                                                                               Page No.120-51735
                                                                                         of 3 SLJ
                                                                                 Adv. Proc. 21-05007
 1   Mr. Vikram Srinivasan                                 Mr. Geoff Wiggs, Esq.
 2   440 Dixon Landing Road G201                           Law Offices of Geoff Wiggs
     Milpitas, CA 95035                                    1900 South Norfolk St. #350
 3                                                         San Mateo, CA 94403-1171

 4
     BY NOTICE OF ELECTRONIC FILING: I caused to be served the above-described
 5
     document(s) by means of electronic transmission of the Notice of Electronic Filing through the
 6   Court’s transmission facilities, to the following parties and/or counsel who are registered ECF
     users: Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov, and all other parties
 7   set to receive notice via CM / ECF.

 8
     Executed on March 22, 2021, at San Jose California.
 9

10   I declare under penalty of perjury that the above statements are true and correct.

11
     /s/ Arasto Farsad
12
     Arasto Farsad, Esq.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
    NOTICE OF HEARING ON APPROVAL OF                  -2-                     Case No. 19-30211 DM
Case:DISCLOSURE
      21-05007 STATEMENT  TO
                 Doc# 6 Filed: 03/22/21            Entered: 03/22/21 15:40:15 Page 2 of 3
    PLAN OF REORGANIZATION
Label Matrix for local noticing                      Equity Residential Management, LLC                   Synchrony Bank
0971-5                                               440 Dixon Landing Rd                                 c/o PRA Receivables Management, LLC
Case 20-51735                                        Milpitas, CA 95035-3028                              P.O. Box 41021
California Northern Bankruptcy Court                                                                      Norfolk, VA 23541-1021
San Jose
Tue Jan 12 13:08:03 PST 2021
Wedgewood, LLC                                       U.S. Bankruptcy Court                                Civic Financial
Wedgewoo                                             280 South First Street                               2015 Manhattan Beach Blvd
2015 Manhattan Beach Blvd.                           Room 3035                                            Redondo Beach, CA 90278-1226
Ste. 100                                             San Jose, CA 95113-3099
Redondo Beach, CA 90278-1230

Franchise Tax Board                                  (p)INTERNAL REVENUE SERVICE                          Mitali Parmar
PO BOX 942867                                        CENTRALIZED INSOLVENCY OPERATIONS                    c/o Lubna K. Jahangiri, Esq.
Sacramento, CA 94267-0001                            PO BOX 7346                                          Jahangiri Law Group, APC
                                                     PHILADELPHIA PA 19101-7346                           210 Porter Drive, Suite 230
                                                                                                          San Ramon, CA 94583-1588

Office of the U.S. Trustee / SJ                      UNITED STATES TRUSTEE                                Amelia Valenzuela
U.S. Federal Bldg.                                   450 GOLDEN GATE AVE.                                 WEDGEWOOD
280 S 1st St. #268                                   5TH FLOOR, STE. #05-0153                             Office of the General Counsel
San Jose, CA 95113-3004                              SAN FRANCISCO, CA 94102-3661                         2015 Manhattan Beach Blvd., Suite 100
                                                                                                          Redondo Beach, CA 90278-1230

Geoff Wiggs                                          Vikram Srinivasan
Law Offices of Geoff Wiggs                           440 Dixon Landing Road G201
1900 South Norfolk St. #350                          Milpitas, CA 95035-2201
San Mateo, CA 94403-1171




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             End of Label Matrix
Centralized Insolvency Operation                     Mailable recipients    13
PO Box 21126                                         Bypassed recipients     0
Philadelphia, PA 19114-0326                          Total                  13




                Case: 21-05007           Doc# 6       Filed: 03/22/21          Entered: 03/22/21 15:40:15            Page 3 of 3
